Citation Nr: 1727454	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  12-07 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a compensable rating prior to September 29, 2015, and to rating higher than 10 percent as of that date, for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Rutkin, Counsel

INTRODUCTION

The Veteran served on active duty from August 1969 to August 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  The Board remanded this case in October 2014. 

The Veteran testified at a hearing before the undersigned in May 2014.  A transcript is of record. 


FINDINGS OF FACT

1.  Prior to September 29, 2015, the Veteran's bilateral hearing loss was not manifested at any one time by a combined puretone threshold average and speech recognition score warranting a numeric designation higher than IV for the left ear and II for the right ear, or designations higher than III for both ears. 

2.  As of September 29, 2015, the Veteran's hearing loss was manifested by puretone threshold averages no higher than 65 decibels in the left ear and 59 decibels in the right ear, and speech recognition scores no lower than 72 percent in the left ear and 76 percent in the right ear  


CONCLUSION OF LAW

The criteria for a compensable rating prior to September 29, 2015, and to a rating higher than 10 percent as of that date, for bilateral hearing loss have not been satisfied.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.85, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Law

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.321; see generally, 38 C.F.R. § Part IV.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7 (2016).  Otherwise, the lower rating will be assigned.  Id.  All reasonable doubt regarding the degree of disability will be resolved in favor of the claimant.  38 C.F.R. § 4.3; see also 38 C.F.R. § 3.102.  

Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower for segments of time during the period under review in accordance with such variations.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

Hearing loss is evaluated under 38 C.F.R. § 4.85, Diagnostic Code (DC) 6100.  In evaluating hearing loss, disability ratings are derived from a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests using the Maryland CNC word list, in conjunction with the average hearing threshold, measured by puretone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  38 C.F.R. § 4.85, DC 6100.  The rating schedule establishes eleven auditory acuity levels designated from Level I, for essentially normal hearing acuity, through Level XI for profound deafness.  See id.  

VA audiometric examinations are generally conducted using a controlled speech discrimination test together with the results of a puretone audiometry test.  Id.  Table VI in 38 C.F.R. § 4.85 is then used to determine the numeric designation of hearing impairment based on the puretone threshold average derived from the audiometry test, and from the results of the speech discrimination test.  The horizontal rows in Table VI represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  See id.  The vertical columns in Table VI represent nine categories of decibel loss based on the puretone audiometry test.  Id.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the horizontal row corresponding to the percentage of discrimination and the vertical column corresponding to the puretone decibel loss.  Id.  

The percentage evaluation is derived from Table VII in 38 C.F.R. § 4.85 by intersecting the vertical column corresponding to the numeric designation for the ear having the better hearing acuity (as determined by Table VI) and the horizontal row corresponding to the numeric designation level for the ear having the poorer hearing acuity (as determined by Table VI).  For example, if the better ear has a numeric designation Level of "V" and the poorer ear has a numeric designation Level of "VII," the percentage evaluation is 30 percent.  See id.

There are alternative criteria for certain exceptional patterns of hearing loss.  Specifically, if puretone thresholds in each of the specified frequencies of 1000, 2000, 3000, and 4000 Hertz are 55 decibels or more, an evaluation will be based either on Table VI or Table VIa in 38 C.F.R. § 4.85, whichever results in a higher evaluation.  38 C.F.R. § 4.86(a) (2016).  Each ear will be evaluated separately.  Id.  
When the puretone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the Roman numeral designation for hearing impairment will be chosen from either Table VI or Table VIa under 38 C.F.R. § 4.85, whichever results in the higher Roman numeral, and that numeral will then be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).  

II. Analysis

The preponderance of the evidence weighs against a compensable rating for bilateral hearing loss prior to September 29, 2015.  

The January 2010 VA examination report shows that the left ear had a puretone threshold average of 49 decibels (dB), and a speech discrimination score of 80 percent.  The right ear had a puretone threshold average of 39 dB, and a speech discrimination score of 88 percent.  Applying these values to Table VI yields numeric designations of III for the left ear and II for the right ear.  See 38 C.F.R. § 4.85.  The point where designations III and II meet in Table VII yields a 0 percent, or noncompensable, rating.  See id., DC 6100.  

The January 2011 VA examination report shows that the left ear had a puretone threshold average of 48 dB, and a speech discrimination score of 80 percent.  The right ear had a puretone threshold average of 44 dB, and a speech discrimination score of 80 percent.  Applying these values to Table VI yields numeric designations of III for the left ear and III for the right ear.  See 38 C.F.R. § 4.85.  The point where designations III and III meet in Table VII yields a 0 percent, or noncompensable, rating.  See id., DC 6100.  

The November 2013 VA examination report shows that the left ear had a puretone threshold average of 58 dB, and a speech discrimination score of 80 percent.  The right ear had a puretone threshold average of 51 dB, and a speech discrimination score of 90 percent.  Applying these values to Table VI yields numeric designations of IV for the left ear and II for the right ear.  See 38 C.F.R. § 4.85.  The point where designations IV and II meet in Table VII yields a 0 percent, or noncompensable, rating.  See id., DC 6100.  

Accordingly, the criteria for a compensable rating were not more nearly approximated at any point prior to September 29, 2015.

The preponderance of the evidence weighs against a rating higher than 10 percent as of September 29, 2015.  The September 2015 VA examination report shows that the left ear had a puretone threshold average of 65 dB, and a speech discrimination score of 72 percent.  The right ear had a puretone threshold average of 59 dB, and a speech discrimination score of 76 percent.  Applying these values to Tables VI and VII yields a 10 percent rating.  See 38 C.F.R. § 4.85, DC 6100. 

Accordingly, the criteria for a rating in excess of 10 percent have not been more nearly approximated at any point from September 29, 2015 forward.

The Veteran's puretone thresholds shown in the VA examination reports do not reflect the exceptional patterns of hearing loss described in the rating schedule.  See 38 C.F.R. § 4.86.  Therefore, the alternative rating criteria do not apply.  See id.

The Board has considered the Veteran's testimony describing his difficulties with hearing and communicating due to his hearing loss.  The Board does not doubt that the his hearing loss causes considerable challenges.  The Board sincerely empathizes with the Veteran, but is bound to apply the applicable rating criteria.  For the reasons explained above, the criteria for higher evaluations are not satisfied.  The functional effects of the Veteran's difficulty hearing and understanding speech in various contexts are contemplated by the rating schedule.  See Doucette v. Shulkin, 28 Vet. App. 366, 369, 371 (2017).  Therefore, they do not warrant referral for extraschedular consideration.  See id.

Because the preponderance of the evidence weighs against a compensable rating prior to September 29, 2015, and against a rating higher than 10 percent as of that date for bilateral hearing loss, the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3. 


ORDER

A compensable rating prior to September 29, 2015, and a rating higher than 10 percent as of that date, for bilateral hearing loss, is denied. 



____________________________________________
P. M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


